Exhibit 10.1

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (the “Amendment”) made as of
May 24, 2012 (“Effective Date”) by and between BioMarin Pharmaceutical Inc., a
Delaware corporation (the “Company”) and Robert A. Baffi, Ph.D. (“Employee”).

 

1. This Amendment No. 2 is intended to amend and modify that certain Amended and
Restated Employment Agreement by and between the Company and Employee dated
January 1, 2009 and amended on May 8, 2012 (the “Agreement”). The Agreement,
together with this Amendment, shall constitute a single agreement. Capitalized
terms not otherwise defined in this Amendment shall have the meaning ascribed to
such terms in the Agreement. Except as expressly modified by this Amendment, the
Agreement shall remaining full force and effect according to its terms.

 

2. The defined term “Termination Compensation,” as provided in Section 7(c) of
the Agreement, is hereby deleted and replaced in its entirety by the following
definition:

Termination Compensation. For purposes of this Agreement, the term “Termination
Compensation” shall mean: (i) one hundred fifty percent (150%) of the Employee’s
then current annual base salary which shall be payable in a lump sum within two
weeks after separation of employment, conditioned on Employee executing the
Company’s standard form severance and release agreement, and shall be subject to
customary withholding and other applicable payroll processes. Employee shall
execute the Company’s standard form severance and release agreement within sixty
(60) days after the Employee’s termination.

 

3. This Amendment No. 2 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC.

 

     

EMPLOYEE

 

By:   

/s/Jean-Jacques Bienaime

      By:  

/s/ Robert A. Baffi

Name:    Jean-Jacques Bienaimé         Robert A. Baffi, Ph.D. Its:    Chief
Executive Officer        